EXAMINER’S AMENDMENT
The claims are amended as follows:
Claim 1:
	A computer-implemented method of forming a proxy server pool comprising:
		evaluating user requirements for selection of a proxy server;
		generating a proxy server pool from unassigned resources, including:
		retrieving an initial proxy server group of proxy servers selected based at least in part on the user requirements;
		checking service history of the proxy servers of the initial proxy server group, including whether any of the proxy servers in the initial proxy server group are in wherein the proxy servers in the previously formed pool are designated as exclusive to the previously formed pool and are not shared with any other pool; wherein any of the proxy servers in the initial proxy server group that are not in the previously formed pool are designated as non-exclusive proxy servers; 
		evaluating the non-exclusive proxy servers against the user requirements;
		replacing exclusive proxy servers that are exclusive to the previously formed pool with the non-exclusive proxy servers that satisfy the user requirements and dynamic parameters for the proxy server pool;
		forming the proxy server pool comprising the eligible non-exclusive proxy servers and proxy servers from the initial proxy server group that are not exclusive to the previously formed pool 
		recording the service history of the proxy servers and the proxy server pool. 

Claim 26:
	A computer-implemented method of forming a proxy server pool comprising:
		evaluating user requirements for selection of a proxy server;
		generating an exclusive proxy server pool by:
retrieving an initial proxy server group of proxy servers selected based at least in part on the user requirements; checking service history of the proxy servers of the initial proxy server group, including whether any of the proxy servers in the initial proxy server group are exclusive to a previously formed pool and are not shared with any other pool; 
evaluating the proxy servers against the user requirements and dynamic parameters of the proxy servers; replacing the proxy servers that are exclusive to the previously formed pool with the proxy servers from the initial proxy server group that are not exclusive to the previously formed pool; forming the exclusive proxy server pool comprising the from the initial proxy server group that are not members of the previously formed pool; recording the service history of the proxy servers and the exclusive proxy server pool. 





REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior-art showed a system for forming proxy server pools, based on exclusive and non-exclusive pools, in a manner commensurate with the current application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730. The examiner can normally be reached Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L GREENE/Primary Examiner, Art Unit 2452